DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1-6, 8-14, 16, 17, 19 and 20) in the reply filed on 11/19/2021 is acknowledged.
Claims 7, 15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, C and D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the “a through dielectric pattern that penetrates the first stack structure and the second stack structure” must be shown or the feature(s) canceled from the claim(s). While the drawings show a through dielectric pattern penetrating the first stack, the drawings currently do not show where the through dielectric pattern penetrates the second stack. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Note 
The Examiner notes that the claim language does not specify what structure constitutes “a support”. Thus, a support can be any structure from a dielectric post to a continuation of the stack structure in an area between the stacks. It is with this understanding that the Examiner rejects the claims. The Examiner suggests that the Applicant clarify, in the claim language, what constitutes a support structure to better distinguish their invention from the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “a through dielectric pattern that penetrates the first stack structure and the second stack structure”. However, while the Applicant’s written specification recites “a through dielectric pattern that penetrates the first stack structure and the second stack structure” in one line (and thus is not new matter), the Applicant’s drawings do not show nor does the Applicant’s written specification go into any specific detail regarding an embodiment where the through dielectric pattern penetrates the direst stack structure and the second stack structure. Instead, the Applicant’s written description and drawings only provided details where the through dielectric pattern penetrates two first stack structures. While one may argue that one could refer to one of the first two stack structures as the second stack structure, this would be inconsistent with the Applicant’s other limitations and descriptions as no two first stack structures have supporters between them. Thus, it is unclear how the through dielectric pattern penetrates both the first and second stack structures. Appropriate correction is required to clarify the language so that it is clear to one having ordinary skill in the art how the first and second stack structures are oriented with respect to the through dielectric pattern. For purposes of compact prosecution the Examiner interprets the limitation of   “a through dielectric pattern that penetrates the first stack structure and the second stack structure” to be  “a through dielectric pattern that penetrates the first stack structure and the second substrate”. This is consistent with the Applicant’s written specification and all of the embodiments shown in the drawings.
Claims 11-14 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10-14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0035702) hereinafter “Lee” in view of Lee et al. (US 2017/0207238) hereinafter “Lee2” and in further view of Kim et al. (US 2018/0102314) hereinafter “Kim”.
Regarding claim 1, Fig. 2B of Lee teaches a three dimensional semiconductor memory device (Paragraph 0003), comprising: a peripheral circuit structure (Item PC) on a first substrate (Item SUB); a second substrate (Item DS) on the peripheral circuit structure (Item PC); a memory block (Item BLK1) which includes a plurality of stack structures (Items ST1 and ST2) that are spaced apart in a first direction on the second substrate (Item DS); and a through dielectric pattern (Item FI) that penetrates the first stack structure (Item ST1) and the second substrate (Item DS). 
Lee does not specifically teach where the memory block includes a first stack structure, a second stack structure, a third stack structure, and a fourth stack structure spaced apart in a first direction.
Fig. 3 of Lee2 teaches a three-dimensional semiconductor memory device (Paragraph 0002) where a memory block (Item BLK1) includes a first stack structure, a second stack structure, a third stack structure, and a fourth stack structure (See Picture 1 below) spaced apart in a first direction (See Picture 1 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the memory block comprise four stack structures because having a memory block comprising four stack structures spaced apart from each allows for a higher level of integration of semiconductor devices (Lee2 Paragraph 0003). 
Lee does not teach a first support connector and a second support connector that are between the second stack structure and the third stack structure; a third support connector and a fourth support connector that are between the third stack structure and the fourth stack structure; wherein a sum of the first planar areas of the plurality of first supporters is greater than a sum of second planar areas of the plurality of second supporters.
Fig. 2 of Kim teaches a three-dimensional memory device comprising stacked structures (See Picture 2 below), and further comprising a plurality of first supporters (See Picture 3 below) between a second stack structure and a third stack structure; a plurality of second supporters (See Picture 3 below) between the third stack structure and a fourth stack structure; where a first distance between the first support connector and the second support connector is different from a second distance between the third support connector and the fourth support connector (See Picture 4 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first support connector and a second support connector that are between the second stack structure and the third stack structure; a third support connector and a fourth support connector that are between the third stack structure and the fourth stack structure; where a first distance between the first support connector and the second support connector is different from a second distance between the third support connector and the fourth support connector because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).

    PNG
    media_image1.png
    314
    229
    media_image1.png
    Greyscale
+
Picture 4 (Labeled version of Kim Fig. 2)
Regarding claim 2, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach where the first distance is less than the second distance.
Kim further teaches where a first distance is less than a second distance (See Picture 4 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first distance less than a second distance because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 5, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach where a portion of the first supporter connector and a portion of the third supporter connector overlap one another in the first direction.
Kim further teaches where a portion of the first supporter connector and a portion of the third supporter connector overlap one another in the first direction (See Picture 5 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the first supporter connector and a portion of the third supporter connector overlap one another in the first direction because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).

    PNG
    media_image2.png
    425
    248
    media_image2.png
    Greyscale

Picture 5 (Labeled version of Kim Fig. 2)
Regarding claim 6, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach where the first to fourth support connectors have a same planar area.
Fig. 2 of Kim further teaches where the first to fourth support connectors have a same planar area (See Picture 5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first to fourth support connectors have a same planar area because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 8, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above.
Fig. 2B of Lee further teaches wherein each stack structure comprises a ground select gate electrode, a cell gate electrode, and a string select gate electrode that are stacked on the second substrate (Item DS).
Lee does not teach wherein the first and second support connectors connect a first cell gate electrode of the second stack structure to a second cell gate electrode of the third stack structure, and wherein the third and fourth support connectors connect the second cell gate electrode of the third stack structure to a third cell gate electrode of the fourth stack structure.
Fig. 2 of Kim further teaches where the first and second support connectors connect a first cell gate electrode of the second stack structure to a second cell gate electrode of the third stack structure, and where the third and fourth support connectors connect the second cell gate electrode of the third stack structure to a third cell gate electrode of the fourth stack structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second support connectors connect a first cell gate electrode of the second stack structure to a second cell gate electrode of the third stack structure, and wherein the third and fourth support connectors connect the second cell gate electrode of the third stack structure to a third cell gate electrode of the fourth stack structure because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 10, Fig. 2B of Lee teaches a three dimensional semiconductor memory device (Paragraph 0003), comprising: a peripheral circuit structure (Item PC) on a first substrate (Item SUB); a second substrate (Item DS) on the peripheral circuit structure (Item PC); a memory block (Item BLK1) which includes a plurality of stack structures (Items ST1 and ST2) that are spaced apart in a first direction on the second substrate (Item DS); and a through dielectric pattern (Item FI) that penetrates the first stack structure (Item ST1) and the second substrate (Item DS). 
Lee does not specifically teach where the memory block includes a first stack structure, a second stack structure, a third stack structure, and a fourth stack structure spaced apart in a first direction.
Fig. 3 of Lee2 teaches a three-dimensional semiconductor memory device (Paragraph 0002) where a memory block (Item BLK1) includes a first stack structure, a second stack structure, a third stack structure, and a fourth stack structure (See Picture 1 below) spaced apart in a first direction (See Picture 1 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the memory block comprise four stack structures because having a memory block comprising four stack structures spaced apart from each allows for a higher level of integration of semiconductor devices (Lee2 Paragraph 0003). 
Lee does not teach a plurality of first supporters between the second stack structure and the third stack structure; a plurality of second supporters between the third stack structure and the fourth stack structure; wherein a first number of the plurality of first supporters is greater than a second number of the plurality of second supporters.
Fig. 2 of Kim teaches a three-dimensional memory device comprising stacked structures (See Picture 2 below), and further comprising a plurality of first supporters (See Picture 3 below) between a second stack structure and a third stack structure; a plurality of second supporters (See Picture 3 below) between the third stack structure and a fourth stack structure; wherein a first number of the plurality of first supporters is greater than a second number of the plurality of second supporters (See Picture 3 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of first supporters between the second stack structure and the third stack structure; a plurality of second supporters between the third stack structure and the fourth stack structure; wherein a first number of the plurality of first supporters is greater than a second number of the plurality of second supporters because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Examiner’s Note: The Examiner notes that the recitation of “a first number of the plurality of first supporters” does not specify any specific number of first supporters. Therefore, any number of the first supporters out of the entirety of the first supporters may be considered to read on the claim language.  


    PNG
    media_image3.png
    347
    218
    media_image3.png
    Greyscale

Picture 1 (Labeled version of Lee2 Fig. 3)

    PNG
    media_image4.png
    715
    424
    media_image4.png
    Greyscale

Picture 2 (Labeled version of Kim Fig. 2)

    PNG
    media_image5.png
    439
    417
    media_image5.png
    Greyscale

Picture 3 (Labeled version of Kim Fig. 2)
Regarding claim 11, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above. 
Lee does not teach where the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a first distance between the first support connector and the second support connector is equal to or less than a second distance between the third support connector and the fourth support connector.
Kim further teaches where the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a first distance between the first support connector and the second support connector is equal to or less than a second distance between the third support connector and the fourth support connector (See Picture 5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a first distance between the first support connector and the second support connector is equal to or less than a second distance between the third support connector and the fourth support connector because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 12, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above. 
Lee does not teach where the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a portion of the first support connector and a portion of the third support connector overlap one another in the first direction.
Kim further teaches where the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a portion of the first support connector and a portion of the third support connector overlap one another in the first direction (See Picture 5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a portion of the first support connector and a portion of the third support connector overlap one another in the first direction because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 13, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above. 
Lee does not teach where the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a line extending in the first direction from the second support connector extends between the third support connector and the fourth support connector.
Kim further teaches where the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a line extending in the first direction from the second support connector extends between the third support connector and the fourth support connector (See Picture 5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of first supporters comprise a first support connector and a second support connector, wherein the plurality of second supporters comprise a third support connector and a fourth support connector, and wherein a line extending in the first direction from the second support connector extends between the third support connector and the fourth support connector because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 14, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above. 
Lee does not teach where a first distance between the first support connector and the second support connector is less than a second distance between the third support connector and the fourth support connector.
Kim further teaches where a first distance between the first support connector and the second support connector is less than a second distance between the third support connector and the fourth support connector (See Picture 5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first distance between the first support connector and the second support connector is less than a second distance between the third support connector and the fourth support connector because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 16, Fig. 2B of Lee teaches a three dimensional semiconductor memory device (Paragraph 0003), comprising: a peripheral circuit structure (Item PC) on a first substrate (Item SUB); a second substrate (Item DS) on the peripheral circuit structure (Item PC); a memory block (Item BLK1) which includes a plurality of stack structures (Items ST1 and ST2) that are spaced apart in a first direction on the second substrate (Item DS); and a through dielectric pattern (Item FI) that penetrates the first stack structure (Item ST1) and the second substrate (Item DS). 
Lee does not specifically teach where the memory block includes a first stack structure, a second stack structure, a third stack structure, and a fourth stack structure spaced apart in a first direction.
Fig. 3 of Lee2 teaches a three-dimensional semiconductor memory device (Paragraph 0002) where a memory block (Item BLK1) includes a first stack structure, a second stack structure, a third stack structure, and a fourth stack structure (See Picture 1 above) spaced apart in a first direction (See Picture 1 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the memory block comprise four stack structures because having a memory block comprising four stack structures spaced apart from each allows for a higher level of integration of semiconductor devices (Lee2 Paragraph 0003). 
Lee does not teach a plurality of first supporters between the second stack structure and the third stack structure; a plurality of second supporters between the third stack structure and the fourth stack structure; wherein a sum of the first planar areas of the plurality of first supporters is greater than a sum of second planar areas of the plurality of second supporters.
Fig. 2 of Kim teaches a three-dimensional memory device comprising stacked structures (See Picture 2 above), and further comprising a plurality of first supporters (See Picture 3 above) between a second stack structure and a third stack structure; a plurality of second supporters (See Picture 3 above) between the third stack structure and a fourth stack structure; where a sum of the first planar areas of the plurality of first supporters is greater than a sum of second planar areas of the plurality of second supporters (Fig. 2 where each of the first and second supporters have equal area in a plan view and there are more first supporters than second supporters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of first supporters between the second stack structure and the third stack structure; a plurality of second supporters between the third stack structure and the fourth stack structure; wherein a sum of the first planar areas of the plurality of first supporters is greater than a sum of second planar areas of the plurality of second supporters because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Regarding claim 17, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach where a first number of the plurality of first supporters is greater than a second number of the plurality of second supporters.
Fig. 2 of Kim further teaches where a first number of the plurality of first supporters (See Picture 3 above) is greater than a second number of the plurality of second supporters (See Picture 3 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first number of the plurality of first supporters is greater than a second number of the plurality of second supporters because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Examiner’s Note: The Examiner notes that the recitation of “a first number of the plurality of first supporters” does not specify any specific number of first supporters. Therefore, any number of the first supporters out of the entirety of the first supporters may be considered to read on the claim language.  
Regarding claim 19, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach where the first planar areas are equal to each other, and where the second planar areas are equal to each other.
Kim further teaches where the first planar areas are equal to each other, and where the second planar areas are equal to each other (See Picture 3 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first planar areas be equal to each other, and the second planar areas be equal to each other because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0035702) hereinafter “Lee” in view of Lee et al. (US 2017/0207238) hereinafter “Lee2” and Kim et al. (US 2018/0102314) hereinafter “Kim” and in further view of Choi et al. (US 2014/0299931) hereinafter “Choi”.
Regarding claim 3, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above.
Lee does not teach a fifth support connector between the second stack structure and the third stack structure, wherein the second support connector is between the first support connector and the fifth support connector, and wherein the second distance is equal to a third distance between the first support connector and the fifth support connector.
Kim further teaches a fifth support connector between the second stack structure and the third stack structure, wherein the second support connector is between the first support connector and the fifth support connector (See Picture 5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a fifth support connector between the second stack structure and the third stack structure, wherein the second support connector is between the first support connector and the fifth support connector because this configuration results in a memory block having better structural stability (Kim Paragraph 0075).
Lee does not specifically teach where the second distance is equal to a third distance between the first support connector and the fifth support connector.
Choi teaches where the positions of support regions may be modified in various ways (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the fifth support connector such that the second distance is equal to a third distance between the first support connector and the fifth support connector because the position of the supports may be modified based upon the design needs of the device (Choi Paragraph 0030).
Regarding claim 20, the combination of Lee, Lee2 and Kim teaches all of the elements of the claimed invention as stated above except where the first planar areas are larger or smaller than the second planar areas.
However, the width of the supporters (which directly impacts the planar areas) between the stack structures is a result effective variable (Choi Paragraph 0030 where the width of the supporters is relative to the width of the word line such that the conductive layers of the word line may not be removed during processing). MPEP 2144.05(II)(B) In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the supporters such that the first planar areas are larger or smaller than the second planar areas because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A).
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891